UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA

                                   )
GAIL MARTINS OKORO,                )
                                   )
             Plaintiff,            )
                                   )
             v.                    )            No. 20-cv-2451 (KBJ)
                                   )
MIKE POMPEO, Secretary of the U.S. )
State Department,                  )
                                   )
             Defendant.            )
                                   )


                             MEMORANDUM OPINION

      On March 22, 2021, Defendants filed a motion to dismiss Plaintiff’s complaint.

(ECF No. 15.) This Court’s Local Civil Rules provide that “[w]ithin 14 days of the date

of service or at such other time as the court may direct, an opposing party shall serve

and file a memorandum of points and authorities in opposition to [a] motion [or] the

Court may treat the motion as conceded.” LCvR 7(b). To date, Plaintiff has neither

filed an opposition to the motion nor requested more time to do so. Therefore, the

Court will GRANT the motion as conceded and will DISMISS WITHOUT

PREJUDICE Plaintiff’s complaint.

      A separate Order accompanies this Memorandum Opinion.


DATE: May 5, 2021                        Ketanji Brown Jackson
                                         KETANJI BROWN JACKSON
                                         United States District Judge